DOWNEY, Judge.
While appellant was in jail in Lake County on a forgery charge, Orange County officials requested a “courtesy hold” on appellant because he had been implicated in a burglary in Orange County. Although no formal charge or detainer had been lodged against him, appellant filed a demand for speedy trial in the Circuit Court of Orange County. Subsequently an information was filed against appellant in Orange County and, after 60 days had passed from the filing of the information, appellant moved for a discharge. The trial court denied the motion for discharge and this appeal ensued.
We find from the record that appellant was a prisoner within the meaning of Fla.R. Crim.P. 3.191(b)(2) and thus the 60 day rule did not apply to him. In addition, there was no formal detainer lodged with Lake County. However, even if a formal detain-er had been lodged with Lake County, it would not have commenced the running of the speedy trial time. See Eaddy v. State, 352 So.2d 98, Fla., 4th DCA Opinion issued October 18, 1977.
Accordingly, the judgment and sentence appealed from is affirmed.
AFFIRMED.
ALDERMAN, C. J., and DAUKSCH, J., concur.